Citation Nr: 0211146	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  98-15 788A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1944 to March 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision from the 
Department of Veterans Affairs (VA) regional office (RO) in 
Phoenix, Arizona.


FINDINGS OF FACT

1.  The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to 
establish his claim, and all reasonable development necessary 
for the disposition of the instant case has been completed.

2.  A chronic heart disorder was not present during active 
service or manifested within one year thereafter, and is not 
otherwise related to such service.


CONCLUSION OF LAW

A heart disorder was not incurred in or aggravated by active 
service, and incurrence of arteriosclerosis may not be 
presumed.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Duty to Assist 

The Veterans Claims Assistance Act of 2000 (hereafter VCAA), 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001), was recently enacted.  The VCAA contains 
extensive provisions modifying the adjudication of all 
pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 (1991); 
VAOPGCPREC 011-00.  The new law revises the former § 5107(a) 
of title 38 United States Code to eliminate the requirement 
that a claimant come forward first with evidence to well 
ground a claim before the Secretary is obligated to assist 
the claimant in developing the facts pertinent to the claim. 

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.

The August 1998 statement of the case (SOC) advises the 
veteran of the rating criteria used to evaluate whether he is 
entitled to service connection for a heart disorder and 
explains the particulars of why the evidence fails to support 
a grant, although explained in terms of well-grounded claims.  
The April 2002 supplemental SOC, a review on the merits of 
the claim, further explains why the evidence failed to meet 
the requirements for service connection.  The veteran has had 
the opportunity to submit evidence and argument in support of 
his claim.  In this regard, the veteran requested and was 
afforded a personal hearing at the RO.  A review of the 
record indicates that all records adequately identified by 
the veteran have been obtained by the RO and associated with 
the file.  The veteran was afforded multiple thorough VA 
examinations.  The RO complied with the directives of the May 
2001 remand to the extent feasible.  See Stegall v. West, 11 
Vet. App. 268 (1998).  By notice dated in August 2001, Social 
Security Administration indicated that all medical records in 
the veteran's file have been destroyed.  The veteran was 
informed of this in the April 2002 Supplemental SOC.  
Therefore, the Board finds that based on the information 
provided by the veteran thus far, further development is not 
possible.  He has not indicated the existence of any 
outstanding Federal government record or any other records 
that could substantiate his claim.  Since the RO has secured 
a complete record, the requirement under the VCAA that the RO 
advise the claimant of how responsibilities in developing the 
record are divided is moot. 

For the foregoing reasons, the Board finds that the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled, to include the revised regulatory provisions of 
38 C.F.R. § 3.159, and that no additional assistance to the 
veteran is required based on the facts of the instant case.  
Since the veteran was provided the necessary information on 
which to substantiate his claim, the Board finds that there 
is no prejudice in proceeding with the claim at this time.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

B.  Legal Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110; 1131.  To demonstrate a 
chronic disease in service, a combination of manifestations 
must be shown that is sufficient to identify the disease 
entity and there must be sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2001).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.   Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and a chronic disease, including 
arteriosclerotic heart disease, becomes manifest to a degree 
of 10 percent within 1 year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.307, 3.309 (2001).

C.  Evidence

Service medical records indicate that the veteran was treated 
at a Naval training center for acute tonsillitis in November 
1944.  He complained of a sore throat, cough, and headaches.  
He stated that he had vomited the night before and had loose 
bowel movements.  Physical examination of the veteran 
disclosed a temperature of 100.4.  The throat was red and 
injected.  Tonsils were hypertrophied.  The veteran was 
treated with forced fluids, bedrest, APC with Codeine, Saline 
gargle, and chest plate.  The veteran's temperature rose to 
102.4 and his pulse was 110.  The tonsils showed exudate; 
swelling was more marked and the palate was injected.  There 
was a flush to the skin, but not "scarletinal" in appear.  
The veteran was transferred to the hospital for further 
treatment.

When presenting at the naval hospital, the veteran had a sore 
throat, nausea, and headache.  On physical examination skin 
showed maculo-papular rash over the face, trunk, and upper 
extremities, most markedly in the axilla.  The throat was 
markedly injected and tonsils were enlarged and contained 
cryptic exudate.  The lungs showed transient wheezes.  The 
edges of the tongue were red.  The temperature was 101.8; 
pulse was 96 and respiration was 20.  The veteran was 
observed for scarlet.  The diagnosis was changed to scarlet 
fever.  The veteran was taken off of sulfadiazine and given 
penicillin.  Over the course of treatment, his temperature 
reached 103; the throat was markedly inflamed and the tonsils 
were cryptic and inflamed.  The chest remained clear.  The 
veteran became asymptomatic on about day 23 of his 
hospitalization.  After approximately 26 days of 
hospitalization, the veteran was discharged to duty.

The veteran presented on the same day he was discharged from 
the hospital, complaining of weakness, dizziness, and 
headache anorexia.  He indicated that he had lost 30 pounds 
of weight.  Physical examination reflected a pale, anemic 
appearing individual with desquamating hands and feet.  His 
temperature was 97.  There was evidence of recent weight 
loss.  The veteran was admitted for bed rest.  Approximately 
two weeks later, the veteran was discharged to duty, having 
been found fit for such.

Post-service records from U.S. Marine Hospital at Buffalo, 
New York, indicate a clinical diagnosis of acute 
thrombophlebitis, left foot and lower leg in July 1949.  The 
veteran attached a note to the record stating that the 
medical staff would not allow him to stand or get out of bed 
for weeks because they said deep thrombosis is common in 
people with heart conditions or heart failure.  

The veteran presented to R.M. Hospital in October 1977, 
complaining of substernal epigastric discomfort and a heavy 
feeling on his chest, as if there was an elephant atop it. 
Initial tachyarrhythmia was thought to represent atrial 
fibrillation and cerebral ventricular response, rapid, with a 
left bundle conduction.  The veteran underwent an elective 
heart catheterization, coronary angiography, left 
ventriculogram, which showed very minimal atherosclerotic 
disease, normal left ventricle.  The pertinent final 
diagnosis was minimal arteriosclerotic heart disease.

Since the initial diagnosis of a heart disorder in October 
1977, the veteran has undergone continued treatment of 
cardiac illness.  The veteran sought treatment at R.M. 
Hospital again in January 1979; the discharge diagnosis was 
atrial fibrillation with rapid ventricular response.  The 
veteran sought treatment at R.M. Hospital again in November 
1979.  He reported that he was exercising on his home bicycle 
when he had a sudden onset of arrhythmia. EKG was interpreted 
to show atrial fibrillation with evaporation and a rapid 
response of 160 to 170, then normal sinus rhythm.  

The veteran sought treatment on several occasions at OSU 
Hospital. After examination and laboratory tests, the 
diagnosis was organic heart disease.  The etiology was 
conduction system disease.  The veteran presented in June 
1982 post episode of atrial fibrillation with a rapid 
ventricular response.  After physical examination, laboratory 
testing, chest X-ray, and EKG, the pertinent diagnosis was 
organic heart disease.  The etiology was atherosclerotic 
heart disease.  In November 1983, the veteran was admitted 
for evaluation of heart racing and chest pressure.  After 
physical examination, laboratory testing, chest X-ray, and 
EKG, the pertinent diagnosis was organic heart disease.  
Etiology was conduction system disease.

The veteran sought treatment at UA Hospital /U.M.C. and was 
subsequently admitted on numerous occasions.  The veteran 
presented to in February 1984; the pertinent diagnoses were 
paroxysmal atrial fibrillation and history of chest pain.  
The veteran presented again in December 1984, complaining of 
rapid heart beat and chest pressure. After physical 
examination, laboratory testing, chest X-ray, and EKG, the 
pertinent diagnosis was paroxysmal atrial fibrillation. 

The veteran sought treatment at S.M.R.M. Hospital in June 
1985.  He reported feeling persistent, rapid palpitations of 
his heart after helping movers unload his furniture.  After 
cardiac enzymes and EKGs, the diagnoses were paroxysmal 
atrial fibrillation and angina.  In August 1985, he presented 
with palpitations early in the evening, subsequently 
associated with dyspnea, chest discomfort, anxiety, and 
belching.  After cardiac enzymes and EKGs, the diagnoses were 
paroxysmal atrial fibrillation and angina, arrhythmia 
induced.

The veteran returned to UA Hospital /U.M.C. for treatment in 
August 1986, reporting that he had episodes of atrial 
fibrillation about every ten days. After physical 
examination, laboratory testing, chest X-ray, and EKG, the 
pertinent diagnoses were atrial fibrillation and paroxysmal 
supraventricular tachycardia.  

Social Security Administration records show that an 
administrative law judge (ALJ) rendered a decision in July 
1987 in which he found the veteran has been unable to work 
since January 6, 1982.  The ALJ found that the medical 
evidence established severe medically determinable 
impairments secondary to paroxysmal atrial fibrillation with 
rapid ventricular response and associated unstable angina, 
recurrent atrial fibrillation in spite of best known medical 
treatment, conduction system disease, and asthma.

The veteran was admitted in December 1988 to UA Hospital 
/U.M.C. after presenting with complaints of chest pain and 
irregular heartbeat, and dyspnea.  After physical 
examination, laboratory testing, chest X-ray, and EKG, the 
veteran was discharged on the same day with a discharge 
diagnosis of palpations.  In June 1991, the veteran was 
admitted after presenting with complaints of chest pain, left 
leg pain, and shortness of breath.  After physical 
examination, laboratory testing, chest X-ray, and EKG, the 
veteran was discharged the same day with a discharge 
diagnosis of mild congestive heart failure, probable 
secondary to coronary artery disease.

The veteran was admitted to UA Hospital/U.M.C. in July 1991 
with a chief complaint of right-sided chest pain. The 
pertinent discharge diagnoses were ruled out myocardial 
infarction and history of paroxysmal atrial fibrillation.  In 
August 1992, the veteran underwent an inpatient cardiac 
catheterization at UA Hospital/U.M.C.  In addition to the 
cardiac catheterization, pulmonary function tests and an 
exercise treadmill test were performed.  After the tests and 
a physical examination, the pertinent discharge diagnoses 
were atypical chest pain and paroxysmal atrial tachycardia.

The veteran was admitted to H.M.C. in August 1993, after 
complaints of prolonged episodes of rapid heart rate and 
occasional periods of low blood pressure.  After physical 
examination, laboratory testing, chest X-ray, and EKG, the 
veteran was discharged with the following diagnoses: (1) 
paroxysmal atrial fibrillation, 
(2) Angina pectoris, (3) coronary artery disease, and (4) 
chronic left bundle branch block.

The veteran was admitted to UA Hospital/U.M.C. again in May 
1996 to rule out myocardial infarction.  His chief complaints 
were chest pain and palpitations. After physical examination 
and numerous tests, including an EKG, chest X-ray, and 
laboratory studies, the veteran was discharged with the 
following diagnoses: supraventricular tachycardia, atrial 
fibrillation, and atrial flutter with 1-2 block.

The veteran continued to be seen at UA Hospital/U.M.C. 
Medicine/Neurology Clinic with visits in February and March 
1984; March and December 1985; February, March, April, June, 
July, September, October, and December 1986; March, June, 
August, and October 1987; May, July, August, and December 
1988; January, May, June, August, September, October, and 
December 1989; February, April, May, June, August, and 
October 1990; February, March, May, June, July, 1991; April, 
May, July, August, September, October, November, and December 
1992; January 1993, December 1994; and, February, March, 
1995; June, July, and August 1996.

Dr. W.R.R. writes in January 1998 that he has reviewed the 
veteran's old medical records and that the veteran has been 
his patient for many years.  He continues, "I certainly 
believe that there is strong evidence to support the claim 
that his heart problems began with his hospitalization of 44 
days for scarlet fever which may in fact have been rheumatic 
fever."  Dr. W.R.R. concludes that it is certainly well 
known that cardiac arrhythmias are sequelae of these 
illnesses.

The veteran underwent a VA compensation and pension (C&P) 
physical examination in September 1998.  Two VA physicians 
performed a heart examination.  Although the examinations 
occurred on the same day and the results are included in one 
report, it appears that the examinations were not done 
simultaneously.  The first physician, Dr. R. made the 
following comments and observations:

The veteran, a 71 year-old man, presented with symptoms of 
paroxysmal atrial fibrillation and easy fatigability.  
Medical history begins in 1977 when the veteran presented to 
a hospital with rapid atrial fibrillation and signs of heart 
failure.  Cardioversion was done and in the several years 
that followed, the veteran's atrial fibrillation and 
ventricular response was treated with a variety of 
medications.  An echocardiography was done in 1983.  At that 
time, the veteran was known to have a normal left ventricular 
size and left atrial size, and have normal cardiac valves.  
The veteran developed hypertension four years later, which 
has been managed on a variety of medications with 
intermittent success.  He frequently had elevated blood 
pressure over the last several years and has been placed on a 
different regimen of medications.  Another echocardiography 
was performed that showed normal heart size and normal 
cardiac chambers with normal cardiac function.  Valvular 
function was also determined to be normal by echocardiography 
and Doppler supplementation.

The veteran developed a history of chest pain in 1992.  He 
underwent coronary arteriography, which revealed mild left 
anterior descending coronary artery disease and diffuse, but 
mild, global hypokinesis of the left ventricle.  
Echocardiography showed mild concentric left ventricular 
hypertrophy with normal cardiac chambers and slightly reduced 
left ventricular wall motion.  The mitral valve and aortic 
valve function were found to be normal.  Approximately three 
years later, a repeat echo Doppler was done and showed normal 
cardiac chambers with a mild decrease in global left 
ventricular function, trace mitral regurgitation and trace 
tricuspid regurgitation.  No other structural abnormalities 
of the mitral, tricuspid, or aortic valves were seen.  Since 
then, the veteran has experienced intermittent typical angina 
pectoris, more likely with exertion, but also occurring at 
times at rest.  The veteran has never had a history of 
myocardial infarction documented by echo evaluation, but he 
did report intolerance to nitroglycerin.  He has no history 
of stroke.  There is no history of significant smoking. 
Current medications were reviewed.  

Remote history indicated that the veteran developed a 
significant febrile illness in 1944, which was characterized 
by migratory polyarthralgia, migratory polyarthritis, skin 
rash, and significant evidence of a streptococcal infection.  
History is negative for a murmur, chorea, erythema 
marginatum, or subcutaneous nodules.  The veteran was 
hospitalized for approximately 44 days and was discharged 
from the service.  He did relatively well until 1977 when he 
developed paroxysmal atrial fibrillation.

Dr. R. opined that the veteran has a mild form of 
cardiomyopathy.  Based on the veteran's clinic history and 
data from echocardiogram and cardiac catheterization, Dr. R. 
suspected an idiopathic restrictive cardiomyopathy or a 
hypertensive cardiomyopathy in the early development phase.  
Dr. R. found no evidence of idiopathic dilated 
cardiomyopathy, ischemic cardiomyopathy or valvular 
cardiomyopathy.  Dr. R. opined the likelihood that the 
veteran had rheumatic fever in service is very high.  He 
based his opinion on the veteran's evidence of having at 
least one major Jones criteria for rheumatic fever (migratory 
polyarthritis) and two minor manifestations (fever and 
arthralgias).  Additionally, Dr. R. found strong supporting 
evidence that the veteran had a streptococcal infection.  
However, Dr. R. found no evidence that the veteran developed 
rheumatic heart disease.  Dr. R. based this conclusion on the 
fact that the veteran has no significant valvular disease 
that would explain his current mild cardiopathy.
  
The second VA examiner, Dr. H., reviewed the veteran's 
medical records and interviewed the veteran to address 
whether a relationship exists between the clinical diagnosis 
of scarlet fever and possible sequelae relating to his 
current heart disease.  The veteran reported the onset of his 
current complaints was "1994" (probably 1944) when he was 
hospitalized with the diagnosis of scarlet fever.  The 
illness was characterized by an exudative pharyngitis with a 
strawberry tongue and diffuse erythematous rash consistent 
with the diagnosis.  He was discharged after one month, but 
he returned to the hospital, complaining of fatigue and 
synovitis or arthritis of the right knee.  The veteran was 
readmitted.  An erythematous rash was observed that appeared 
to be different in character from the rash that initially 
accompanied his presentation.  The veteran did not remember 
having recurrent fevers and no chorea is documented.

The major cardiovascular complaint is recurrent paroxysmal 
atrial fibrillation over the past 25 to 30 years, which has 
been associated with a rapid ventricular response.  Treatment 
has included numerous different medications, including a 
variety of anti-arrhythmics, which resulted in multiple 
different side effects.  He has also been treated with a 
variety of medications designed to control the heart rate 
during episodes of atrial fibrillation.  No episodes of 
atrial fibrillation have occurred since the veteran has been 
maintained on amiodarone, a period of approximately two 
years.  The veteran also has a diagnosis of coronary artery 
disease that has been confirmed by cardiac catheterization.  
Dr. H. notes that these records were not contained in the 
veteran's current record, as the procedure was performed at 
"outside institutions."  

Hypertension was also recently diagnosed within the past 
three years and there is a diagnosis of non-insulin dependent 
diabetes mellitus, which has been treated by dietary 
modification and oral hypoglycemics.  The veteran's current 
functional status is limited, more by back and leg pain than 
cardiovascular limitations.  The veteran reported occasional 
shortness of breath.  He reported that he is able to sleep 
flat and denies orthopnea.  He has mild pedal edema, but no 
significant lower extremity edema.  He denied typical angina.  
The veteran can achieve at least 4-5 METS.  He has no history 
of coronary artery bypass surgery or percutaneous 
revascularization.  He reported having multiple allergies.  
He also has a history of gastroesophageal reflux disease, 
which he has treated with antiacids and Anti-Gas agents.

The diagnostic impression was paroxysmal atrial fibrillation 
and coronary artery disease. Regarding the possibility of 
rheumatic fever in service, Dr. H. opined that the initial 
diagnosis of scarlet fever appeared appropriate for the 
clinical presentation in that scarlet fever is often 
associated with streptococcal pharyngitis.  Dr. H. also found 
the veteran's readmission to the hospital with a rash and 
arthritis to be consistent with rheumatic fever, which he 
stated, was a delayed reaction to streptococcal infection.  
According to Dr. H, if the rash was erythema marginatum and 
the veteran had arthritis and arthralgias of other involved 
joints, these symptoms would be consistent with rheumatic 
fever diagnosis under the current Jones criteria.  Dr. H. 
concluded that although it was impossible to diagnose 
rheumatic fever at this time, he opined that the clinical 
course was consistent with rheumatic fever.  

Dr. H concluded that there were no clinical findings or 
clinical history compatible with a rheumatic carditis.  In 
this regard, Dr. H. stated that the multiple echocardiograms 
over the years essentially rule out the diagnosis of 
rheumatic heart disease.  Regarding the causal relationship 
between rheumatic fever and subsequent
atrial fibrillation, Dr. H. stated that the issue is open to 
debate.  He concluded that absent the accompanying 
development of obvious carditis or rheumatic heart disease, 
the issue of causation will probably never be fully known.  
He indicated that epidemiologic studies, including the 
Framingham date, found a higher incidence of prior rheumatic 
fever in those patients with atrial fibrillation in 
comparison with a matched set of controls, but Dr. H. stated 
that this epidemiologic association was not the equivalent to 
establishing causation.  Dr. H. concluded that it was 
unlikely that the coronary artery disease was caused by the 
veteran's illness in 1944.  He concluded that is was due to 
the atherosclerotic process accompanying age, especially in 
the setting of borderline or frank diabetes mellitus and 
hypertension.  Dr. H's diagnoses were (1) old, resolved 
rheumatic fever without sequelae of rheumatic heart disease 
and (2) mild, restrictive, idiopathic cardiomyopathy.

Dr.  W.R.R., in a July 1999 letter, reiterates the statements 
he made in his January 1998 letter.  In addition he states 
that he has been treating the veteran for heart failure 
alongside treatment for arrhythmias.  Dr. W.R.R. reports that 
the veteran was most recently admitted to the hospital for a 
hemicolectomy in February 1999.  
Dr. W.R.R. states that the veteran was treated with 
intravenous amiodarone because he could not take oral 
medication because of his surgery and a paralytic ileus.  
This medication was necessary because the veteran went into 
atrial arrhythmias, including atrial fibrillation, which were 
treated successfully.  Dr. W.R.R. states that he was in 
attendance for the veteran's arrhythmias.  The report 
reflects that the veteran recovered from the surgery and was 
regaining weight and function at that time.  Dr. W.R.R. 
indicated that the cardiac arrhythmias remain stable on the 
amiodarone and Cardizem and the veteran continues with a 
potassium replacement, medications for heart failure, and 
vitamins.  

Clinical records from U.M.C., dated in February 1999, were 
attached to Dr. W.R.R.'s report.  These inpatient records 
indicate that status post hemicolectomy, the veteran remained 
in chronic atrial fibrillation with occasional runs of 
supraventricular tachycardia.  The discharge summary notes 
that the he was responsive to electrolyte correction. 

Curriculum vitae for Dr. W.R.R. were also submitted.  This 
document shows that Dr. W.R.R. has been the associate chief 
of the Cardiology Section, U of A, since July 1992 and a 
certification from the American Board of Internal Medicine, 
June 1973 with a subspecialty board in cardiovascular 
diseases since October 1977.  The document lists 175 
publications, which Dr. W.R.R. authored or co-authored and 
numerous other academic and professional accomplishments.

The veteran underwent a VA C&P physical examination in 
October 2001.  Medical history indicated that the veteran had 
scarlet fever while in the Army in 1945.  The examining 
physician noted that the purpose of the examination was to 
determine whether the veteran's scarlet fever could be 
correlated to the onset of atrial fibrillation.  The examiner 
noted that previous physicians had concluded that the 
veteran's illness, whether it was scarlet fever or rheumatic 
fever, did not lead to rheumatic heart disease and was not 
the cause of the veteran's atrial fibrillation.  The examiner 
stated that after careful review of several articles and 
records, he had to agree with the previous opinions finding 
no causal connection.  In this regard, the examining 
physician noted that the veteran does not have mitral 
stenosis, mitral insufficiency, or other valvular disease or 
rheumatic carditis.  He conceded that the question of unknown 
rheumatic myocardiopathy always had to be raised, but his 
careful examination of the literature did not reveal any 
clear correlation of that with atrial fibrillation.

The examiner concluded that there was no proof of a 
correlation between the veteran's cardiac abnormality of 
atrial fibrillation with his scarlet fever in service.  
According to the examining physician, "the classic statement 
is that that rheumatic carditis he must have suffered many 
years ago is almost always related to atrial fibrillation."  
However, he was unable to find any evidence of rheumatic 
vegetation or valvular carditis on physical examination.  The 
examiner concluded that upon careful study of the literature 
"and the like," he could not verify a relationship between 
scarlet fever and atrial fibrillation.

VA treatment records indicate that the veteran presented in 
the Cardiology Clinic in January and February 2002.

The veteran and his spouse testified at a personal hearing at 
the RO in May 1999.  The veteran's testimony indicates as 
follows:

The veteran had problems in 1949 with a fever and pain in his 
leg.  He went to a VA doctor and was told that he had a clot 
in his leg and he should not stand or walk on it; he was then 
admitted to the U.S. Marines Hospital in Buffalo, New York.  
(Transcript (T.) at p. 3).  The veteran receives 100 percent 
disability for his heart condition from Social Security.  He 
had to quit working in 1981 at age 54.  (T. at pp. 14-15).  
While hospitalized in the service, the veteran lost 50 
pounds.  He was "kind of in a coma."  A nurse told him that 
they did not expect him to survive his illness because his 
kidneys stopped functioning, but fortunately they were able 
to treat him with penicillin.  (T. at p. 18).  Dr. R. is a 
specialist that has been treating the veteran for many years.  
(T. at pp. 9, 18).  Both VA examiners knew of Dr. R. and the 
chief of cardiology at VA was not on par with Dr. R.  (T. at 
pp. 10-12).  When Dr. R. gave his opinion regarding service 
connection, he had reviewed all of the treatment records from 
the Navy and the post-service records from various hospitals.  
(T. at pp. 18-19).

The spouse's testimony indicates as follows:

She was on staff at the U.S. Marines Hospital in Buffalo, New 
York, when the veteran was admitted with a blood clot in his 
leg.  (T. at p.3).  He became her patient after he was 
treated for the blood clot, which was a very serious 
condition.  He came to Physical Therapy for whirlpool to help 
him get back on his feet.  (T. at p. 4).  The veteran's 
mother, a registered nurse, told her that the veteran went 
into the service perfectly healthy, but he came out very weak 
and too sick to hold a job, which is why he went back to 
school.  Then he started getting blood clots. (T. at p. 5).  
She married the veteran in 1952.  He was very weak and had to 
rest a lot.  He had periodic rashes and one hospital 
diagnosed ringworm.  They went to a skin specialist, who told 
them that it was not ringworm.  About 1960, the veteran had 
joint pains typical of rheumatic fever and a rash.  They went 
to M Clinic, but nothing was done.  They went to see Dr. 
W.T., who decided to inject the joints.  The injections were 
started in 1963 and the veteran's heart "went haywire," so 
they decided to continue the injections in a hospital.  They 
were told that the veteran had a heart problem at that time 
and that he would have to be very careful and could not 
engage in strenuous activities.  They sought a second opinion 
with Dr. T.C., who advised them the same.  (T. at p. 6).

She feels that the veteran might have had a slight stroke 
because at one time he lost his speech and still has a speech 
defect.  Since then, he has had a number of strokes; one was 
in his left arm and the other was in his chest in 1991.  (T. 
at p. 8).  The problem with atrial fibrillation is throwing 
blood clots.  The veteran has heart blockage, which is 
typical of rheumatic fever.  (T. at p. 17).

The veteran submitted an article from Las Vegas Review 
Journal News, dated in January 1998.  The article states that 
scarlet fever is caused by Group A Streptococcus infection.  
It further states that complications may develop affecting 
the heart, kidneys, and joints if appropriate antibiotic 
therapy is not started early in the course of the infection.

II.  Analysis

A review of the record reflects disagreement among the 
physicians who provided an opinion as to whether the 
veteran's bout with scarlet fever in 1944 was causally 
related to the veteran's current paroxysmal atrial 
fibrillation.  The veteran's personal physician offered the 
opinion that what was diagnosed as scarlet fever may have in 
fact been rheumatic fever.  VA physicians appear to concur 
with the possibility of an earlier misdiagnosis, although one 
examiner pointed out that it is impossible to actually 
diagnose rheumatic fever now, some 55 years later.  Clearly, 
not even the veteran's own physician makes a firm diagnosis 
of rheumatic fever.   For the sake of clarity, the Board will 
refer to the illness for which the veteran was hospitalized 
in 1944 as scarlet fever.

The real point of contention is whether the scarlet fever 
caused the veteran's current heart disorder, paroxysmal 
atrial fibrillation.  Dr. W.R.R., the veteran's personal 
physician, opines that there is "strong evidence" to 
support the claim that his heart problems began with his 
illness in 1944.  He concludes that cardiac arrhythmias are 
sequelae of "these illnesses."  Presumably, "these 
illnesses" includes paroxysmal atrial fibrillation.  Dr. 
W.R.R. does not explain what supporting evidence he is 
referring to, whether it be clinical findings, medical 
history, medical literature, or some other source.  
Notwithstanding his excellent academic and professional 
credentials and his lengthy relationship with the veteran, 
Dr. W.R.R.'s opinion is of very limited probative value 
because it is conclusory without articulated reasons or bases 
for his conclusion.

The opinions of the VA examiners all conclude that the 
veteran's scarlet fever has no correlation with his current 
heart disorder.  Dr. R. found the likelihood very high that 
the veteran's illness in 1944 was rheumatic fever.  But he 
explains that even if that were the correct diagnosis, there 
was no evidence that the veteran developed rheumatic heart 
disease.  He clearly articulates that he based that 
conclusion on the absence of significant valvular heart 
disease that would explain the veteran's current mild 
cardiopathy.  Dr. H. also found that several symptoms 
supported a diagnosis of rheumatic fever, but he too, found 
no correlation between the veteran's in service illness with 
his current heart disorder.  In this regard, he states that 
the veteran's clinical findings or history were incompatible 
with rheumatic carditis.  He specifically points to the 
echocardiograms taken over the course of years of treatment.  
He concludes that without the accompaniment of obvious 
carditis or rheumatic heart disease, the relationship between 
rheumatic fever and the subsequent development of atrial 
fibrillation would never be fully known.  Epidemiologic 
association was inconclusive with regard to the issue of 
causation, according to Dr. H.
Dr. D, the examiner from October 2001, was in agreement with 
Dr. R. and Dr. H.'s opinion that there was no correlation 
between the scarlet fever and the atrial fibrillation.  He 
supports his conclusion by pointing out that there is no 
evidence of mitral stenosis, mitral insufficiency, or other 
valvular disease or rheumatic carditis.  He concluded that 
his careful study of the literature precluded him from 
verifying a relationship.

The Board notes that all three VA examining physicians 
reviewed the claims file, which includes the veteran's 
records dating back to service and picks up his treatment 
after service in 1949, and extends to his treatment at UMC/UA 
Hospital under Dr. W.R.R.  Dr. H and Dr. R. recorded 
extensive, thorough medical histories and all three examiners 
conducted an interview with the veteran.  It appears that 
although they did not have the benefit of a long-term 
relationship with the veteran, they did have the benefit of 
his medical records documenting his health from 1944 to the 
dates of their examinations.  Notwithstanding the veteran's 
comparative assessment of Dr. W.R.R. and the VA examiners, 
there is nothing in the record to call their credibility into 
question.  In fact, their examinations and opinions appear to 
be thorough, well reasoned, and clearly articulated.  The 
Board therefore, places great probative weight on the 
opinions of Dr. R, Dr. H., and Dr. D.

The veteran and his spouse spoke eloquently regarding his 
illness in the 1950s to the present.  The veteran's spouse, a 
physical therapist, offered valuable background information.  
She also offered opinions as to the etiology of the veteran's 
current heart disorder.  The United States Court of Appeals 
for Veterans Claims (previously known as the United States 
Court of Veterans Appeals prior to March 1, 1999) has held, 
however, that a lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  No evidence was offered to show that the veteran's 
spouse has special knowledge of cardiology.  Furthermore, the 
record shows that although she was involved with the 
veteran's illness in 1949, she was not involved with his 
treatment in 1944 for scarlet fever, the alleged point of 
origin for his current heart disorder.  See Black v. Brown, 
10 Vet App. 279 (1997).  Ultimately, the Board must conclude 
that the medical evidence in this case is controlling and is 
overwhelmingly against the claim.  The benefit of the doubt 
doctrine does not assist the veteran in this case.  38 
U.S.C.A. § 5107(b) (2001).  Accordingly, the Board finds that 
the veteran is not service-connected for a heart disorder.


ORDER

Entitlement to service connection for a heart disorder is 
denied.




		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

